Mr. Justice Huger
delivered the opinion of the court .*
By the congressional act of 1792, it is declared that every free able bodied white male citizen, between the ages *353of eighteen and forty-five shall be enrolled in the militia, fend that every citizen so enrolled, shall provide himself with a good musket or firelock, sufficient bayonet and belt, two spare Hints, and a knapsack, and a pouch with a box therein ; and every citizen is required to appear so armed when called out to exercise or into service; and the same clause further provides that any citizen so enrolled, providing himself with the arms and accoutrements required as aforesaid, shall hold the same exempted from all suits, distress, executions, or sales for debt or for the payment of taxes. The seventh section of the act declares that to every division of militia, there should be at least one company of artillery, each private of which shall furnish himself with all the equipments of a private in the infantry until proper ordnance and field artillery is provided.
Thompson, for the motion.'
Roddy Foster, contra.
, The first recited clause requires every citizen enrolled to furnish himself with a musket, &c. and exempts such musket, &c. from suits, &c. The second recited clause impliedly exempts a private or matross of artillery from the necessity of furnishing himself with t.he equipments of a private of infantry, when proper ordnance and field artillery are provided : In this case, however, the plaintiff and his company, not having been furnished with ordnance and artillery, are required to equip themselves as infantry, and their equipments are protected by the act : Had the company been furnished with ordnance and artillery, I should even then doubt whether the plaintiff’s equipments as a private of infantry, were not also exempted. The situation of the country, the improbability of artillery being ever used, the necessity of employing constantly the privates of artillery of militia as patrols, and on other duty requiring the equipments of the infantry, bring them within the policy and spirit of the first clause.
The motion is granted.
Justices Colcock, Richardson, Gantt fend Noll, concurred.